Citation Nr: 1618092	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from August 1994 to February 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Los Angeles, California certified the case to the Board on appeal.

The Veteran testified before the undersigned Veterans Law Judge during a March 2016 Travel Board hearing at the Los Angeles RO.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.  

The Board notes that a January 2016 Disability Benefits Questionnaire (DBQ) was associated with the claims file after the October 2013 statement of the case.  However, in March 2016, the Veteran submitted a waiver of the RO's initial consideration of the relevant evidence.  38 C.F.R. § 20.1304(c).

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service connection claim for bilateral hearing loss, the record reflects that the Veteran was provided with a VA examination in connection with his claim in January 2011.  The findings from this examination show that the Veteran's hearing loss did not meet the criteria for a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2015).  As such, the examiner did not provide an opinion concerning etiology.  However, the Veteran contended during the March 2016 Board hearing that his hearing loss had worsened since this examination.  See March 2016 Board Hearing Transcript (Tr.), Page 4, 8.  Therefore, the claim must be remanded to provide the Veteran with a new VA examination and possibly a nexus statement.  38 C.F.R. § 3.159(c).

The Board also finds that a remand is necessary to obtain a more comprehensive medical opinion for the Veteran's service connection claim for a right ankle disorder.  The Veteran was provided with a VA examination to determine the nature and etiology of his right ankle disorder in August 2013.  The examiner diagnosed the Veteran with a right ankle sprain, and opined that this disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran received treatment during service for a right ankle sprain in August 1995, and that he complained of a right ankle sprain in September 1996.  Nevertheless, the examiner pointed to the lack of right ankle complaints in the December 1996 Report of Medical History and stated that there were no other records to substantiate that the problem persisted or continued since 1995. However, this opinion does not explain why it was significant that the symptoms did not continue since the injury occurred.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also 38 C.F.R. § 3.303(d).  Moreover, the examiner cited the lack of documentation of ongoing disability or treatment, but the Court has held that the lack of contemporaneous medical evidence does not warrant a conclusion of a lack of nexus.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Furthermore, the Veteran testified that he self-medicated after service rather than seeking treatment.  See Tr., page 9.

The Board notes that the Veteran submitted a January 2016 DBQ that was completed at VA.  The examiner documented a diagnosis of lateral collateral ligament sprain (chronic/recurrent).  However, no opinion was provided.  Thus, a remand is still needed for a more comprehensive medical opinion.

In addition, there appear to be outstanding and relevant VA treatment records.  The Veteran indicated during the March 2016 hearing that x-rays of his ankle were conducted at the Sepulveda Ambulatory Care Center.  See Tr. page 9-10.  However, x-ray reports from this facility have not been associated with the record.  On remand, the AOJ should obtain all outstanding VA treatment records, to include x-ray reports from the VA Greater Los Angeles Health Care System.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss and right ankle disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records and x-ray reports from the VA Greater Los Angeles Health Care System.

2.  After completing the preceding development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must first indicate if there is any current bilateral hearing loss disability for VA purposes.  The examiner should also state whether there is any indication of a perforated eardrum.

For any diagnosed hearing loss disability for VA purposes, the examiner should opine as to whether it is at least as likely not (a 50 percent or greater probability) related to the Veteran's military service, including noise exposure therein or is otherwise related to an in-service occurrence or event.

If the examiner determines that any diagnosed hearing loss is less likely than not related to service, the examiner should explain why, including why the delayed onset of bilateral hearing loss is not indicated.

3.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's right ankle disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  While the examiner is not necessarily required to accept the Veteran's statements, the absence of contemporary records showing treatment for the right ankle, standing alone, is not a sufficient reason for rejecting the Veteran's statements.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right ankle disorder manifested in service or is otherwise causally or etiologically related to his military service.

Regardless of the conclusion reached, the examiner should address the following:  (1) the Veteran's March 2016 testimony that while his right ankle did not bother him much during service, the symptoms progressively worsened after service; (2) the Veteran's March 2016 testimony that he self-medicated after service instead of seeking treatment for his right ankle; and (3) the January 2016 Disability Benefits Questionnaire.

4.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




